MARCUS, Justice
(dissenting).
I disagree with the majority conclusion that the state failed to meet its burden of proving that defendant’s confession was voluntary and intelligently made. The trial judge was presented with conflicting testimony. Moreover, I consider it significant that defendant presented no evidence at the first suppression hearing that he had been physically coerced. I also consider it significant that defendant’s parents were twenty feet away from him during the interrogation and heard nothing. Accordingly, I respectfully dissent.